Citation Nr: 0602149	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
basal cell carcinoma, including status post excision scar 
residuals of basal carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.

This matter comes from a December 1998 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for skin cancer.  In March 2001, the Board remanded this 
matter for further development, to include a VA examination.  

Following the Board remand, the RO, in a May 2002 rating 
determination, granted service connection for status post 
excision of basal cell carcinoma and assigned a 
noncompensable disability evaluation.  

Thereafter, the veteran perfected his appeal with the 
assigned disability evaluation.  

The veteran appeared at a hearing before the undersigned in 
May 2004.  Following the hearing, this matter was remanded by 
the Board in December 2004 for additional development.

In June 2005, the veteran submitted additional medical 
evidence regarding his claimed residuals of basal cell 
carcinoma removals.  The private June 2005 medical record 
documents that a basal cell carcinoma was removed.  The Board 
notes that this evidence confirms the findings of the April 
2005 VA examiner regarding a red, scaly plaque of the left 
shoulder.  The VA examiner recommended its removal.  The 
veteran reported to the VA examiner that he had an 
appointment to see his private physician, S. Kates, M.D.  The 
Board finds that a waiver of this June 2005 medical document 
is not necessary because it is not new evidence.  As noted, 
it merely confirms the findings of the April 2005 VA 
examiner.  





FINDING OF FACT

The veteran's basal cell carcinoma, including postoperative 
scar residuals, has not been shown to cause exfoliation or 
exudation, poor nourishment, or repeated ulceration, or 
tenderness/ pain, or to limit any function of the affected 
areas; the scars, either singularly or collectively, do not 
exceed an area of more than 6 square inches; there has also 
been no demonstration that the scars are unstable, have 
frequent loss of tissue, or have underlying tissue 
involvement; there has also been no demonstration that the 
scars are markedly disfiguring or repugnant.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
basal carcinoma, including status post excision scar 
residuals, have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the May 2002 and 
January 2003 rating determinations, the January 2003 
statement of the case, the May 2003, February 2004, and 
August 2005 supplemental statements of the case, and the 
November 2002 and February 2005 VCAA letters, have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The February 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the May 2002 determination came before 
notification of the veteran's rights under the VCAA.  VCAA 
notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have his 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran was afforded several VA examinations 
during the course of this appeal.  The record demonstrates 
that all pertinent service medical, VA, and private treatment 
records have also been obtained.  The veteran also appeared 
at a hearing before the undersigned Law Judge in May 2004.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional evidence has been identified by 
the appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

The Board notes that the regulations governing scar and skin 
codes were changed during the course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id. 

Under the old criteria malignant neoplasms were to be rated 
as eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  Diagnostic 
Code 7806 provided that a 10 percent rating contemplated a 
skin disorder with exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  The next 
higher rating of 30 percent contemplated a skin disorder with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating contemplated a skin 
disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new criteria, malignant neoplasms (other than 
malignant melanoma) are to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars DC's 7801, 7802, 7803, 
7804, or 7805), or impairment of function.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): Under diagnostic 
code 7805, scars, other; are rated on limitation of function 
of affected part.

Under the newer regulations, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc) in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement. 38 C.F.R. Part 4, DC 
7800 (2005).

At the time of an August 2001 VA examination, the veteran was 
noted to have been treated for lentigo, actinic keratosis, 
and basal cell carcinoma on two occasions.  

Physical examination performed at that time revealed two 
linear scars, one on each shoulder where basal cell 
carcinomas had been excised.  There was a generalized blotchy 
redness to the skin, face, upper trunk, and arms.  There was 
no associated ulceration, exfoliation, or crusting.  There 
were also no associated systemic or nervous manifestations.  
Diagnoses of status post excision of basal cell carcinoma 
times two and post treatment of several actinic keratoses 
were rendered.  The examiner stated that both of these types 
of lesions were the result of chronic sun exposure which was 
cumulative throughout the life of any individual.  He stated 
that there was no doubt that the veteran had significant sun 
exposure in Vietnam with multiple sunburns having played a 
major part in the development several years later of basal 
cell carcinoma and actinic keratosis.  

In his November 2002 notice of disagreement, the veteran 
indicated that he had been treated by dermatologists every 
six months for the past 25 years and had recently undergone 
surgery again for removal of basal cell carcinomas from under 
the left arm and the left side of his mid back.  He stated 
that this was the 4th time that he had had surgical 
procedures.  The veteran reported that he had 40 stitches in 
his left arm and his left mid back.  

At the time of a July 2003 VA examination, the veteran 
reported having had as many as 30 actinic keratoses treated 
by liquid nitrogen.  He had 5-fluorouracil applied to his 
face in 1997.  The veteran also had basal cell carcinomas 
excised from his right shoulder in 1990, from his left 
shoulder in 1993, and one from his left mid back and one from 
his left flexor forearm in November 2002.  The veteran 
reported seeing his doctor every six months to have his skin 
checked for more tumors.  

Physical examination revealed no tumors.  There was a pale 
two inch linear scar over the right shoulder.  There was a 
1.5 inch linear scar over the left shoulder.  There was a 5 
inch linear scar distal to the left antecubital fossa and 
there was a 3.5 inch scar over the left back.  There were 
nine scattered deep pigmented macules on the back, shoulders, 
and arm following treatment with liquid nitrogen.  Diagnoses 
of post excision of four basal carcinomas of the left 
shoulder, right shoulder, left forearm, and left mid back 
with resulting scars; and history of actinic keratoses with 
nine resulting depigmented macules over the shoulders, back, 
and arm, were rendered.  

At the time of a May 2004 hearing, the veteran testified that 
he was going to have surgery within two weeks for excision of  
basal cell carcinoma.  The veteran reported that he had had 
four lesions excised.  He stated that he had exuding of 
fluids, flakiness, itchiness, and discoloration.  He also 
reported that he had to use sun block and moisturizers on a 
daily basis.  The veteran further noted having itching of the 
skin.  He stated that he would have itchiness every few days 
which would cause him to scratch it.  He testified that he 
was monitored every six months.  The veteran noted that he 
had used hydrocortisone at times for different growths or 
lesions.  He also testified that it was his belief that his 
scars should be considered disfiguring.  The veteran stated 
that his scars did not hurt.  

In a May 2004 letter, the veteran's private physician, S. 
Kates, M.D., indicated that the veteran had two basal cell 
carcinomas on his back that were shortly going to be removed.  

In December 2004, the Board remanded this matter for further 
development.   

In April 2005, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran denied any eczema, 
dermatitis, papulosquamous rashes, hives, psoriasis or any 
acne related to the service.  

Physical examination showed a few actinic keratoses on the 
base of the forehead.  Scars secondary to basal cell 
excisions were as follows:  linear scars of the chest 2 cm in 
length, similar one in the abdomen; linear scars of one cm on 
the left shoulder and a linear scar of 1-2 cm on the left 
upper arm and a linear scar of around 3 cm length in the left 
forearm; three similar scars on the back measuring from 2-3 
cm, status post basal cell excisions.  The scars were linear, 
thin, well healed, with no hypertrophic scarring and no 
keloids seen.  There were no adhesions and no deformities 
seen through all the scars.  The left shoulder showed a red 
scaly .6 x .6 scaly plaque consistent with superficial basal 
cancer, which the veteran was advised to take care of.  It 
was the examiner's assessment that the veteran had had 
multiple basal cell cancers excised and linear scars on the 
torso. 

With regard to the old rating criteria, in effect prior to 
August 2002, the objective medical evidence does not 
demonstrate that more than a 10 percent disability evaluation 
was warranted.  The examination results do not reveal that 
the veteran had exfoliation, exudation, or itching of the 
affected areas, as was required under DC 7806.  There was 
also no demonstration that the scars resulting from the 
veteran's excisions/removals resulted in poor nourishment or 
repeated ulceration, or that they were tender or painful, or 
limited any function of the affected areas. Assuming that the 
scars/removal areas were itchy, as the veteran testified to 
at the time of his May 2004 hearing, this would warrant no 
more than a 10 percent disability evaluation under either 
7803 or 7806.  

As to the criteria in effect subsequent to August 2002, the 
Board notes that the veteran's scars, either singularly or 
collectively, do not exceed an area of more than 6 square 
inches, which would warrant no more than a 10 percent 
disability evaluation under DCs 7801 or 7802.  There has also 
been no demonstration that the veteran's scars are unstable 
or that there has been frequent loss of tissue covering the 
scars or a showing that there is underlying tissue 
involvement as is required under DC 7803.  The veteran's 
scars have also not been found to be painful as is required 
under DC 7804.  Furthermore, there has been no limitation of 
function reported for any of the scars.  

The Board has also considered Note (1) under Diagnostic Code 
7802, scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  When considering the 
scars of the upper back, the right arm, and the left arm 
separately, they do not individually meet the criteria for 
separate compensable ratings.  DC 7802.

While the veteran claims that an increased evaluation is 
warranted as his scars are disfiguring, the color photographs 
taken of the scars do not reveal they are disfiguring or 
repugnant.  The Board does note that the veteran was found to 
have actinic keratosis at the base of his forehead at the 
time of the most recent VA examination.  However, as it 
relates to his face, there has been no demonstration that his 
skin is indurated and inflexible in an area exceeding six 
square inches; that there is underlying soft tissue missing 
in an area exceeding six square inches; that the skin texture 
is abnormal (irregular, atrophic, shiny, scaly, etc) in an 
area exceeding six square inches; that the skin is hypo-or 
hyperpigmented in an area exceeding six square inches; or 
that there is a scar on the veteran's face.  As such, a 
compensable evaluation would not be warranted under DC 7800.  

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board recognizes the veteran's sincerity during his 
testimony before the undersigned.  He traveled from the 
Boston area to Washington, DC, to testify in person.  
Furthermore, he has diligently submitted evidence in support 
of his claim.  Clearly the record shows that the veteran has 
continued to develop basal cell carcinomas on his arms an 
upper back.  Unfortunately, the Rating Schedule does not 
provide for a rating in excess of 10 percent for the residual 
scars.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected basal cell carcinoma, including status post 
excision scar residuals, has resulted in frequent periods of 
hospitalization.  

Moreover, there have been no objective medical findings that 
the veteran's service-connected basal cell carcinoma, 
including status post excision scar residuals, markedly 
interferes with his employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for basal cell carcinoma, 
including status post 
excision scar residuals, any time is denied.  




	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


